Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
Filed 06/30/19   Case 19-12826   Doc 1
